PER CURIAM.
We reverse the trial court’s order which denied without a hearing the appellant’s motion to tax appellate costs after appellant prevailed in his appeal of his criminal contempt conviction. We reversed appellant’s conviction and remanded with instructions for entry of a judgment of not guilty. See Evans v. State, 603 So.2d 15 (Fla. 5th DCA 1992). Thus, pursuant to section 939.06 of the Florida Statutes (1991), appellant is entitled to recover his total appellate costs of $629.26.
REVERSED and REMANDED.
DAUKSCH, COWART and DIAMANTIS, JJ., concur.